Citation Nr: 1123096	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  09-42 069A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for a deformed penis.

2.  Entitlement to service connection for shrinkage of the left testicle.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel





INTRODUCTION

The Veteran served on active duty from October 1963 to October 1966.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire which denied service connection for a deformed penis and shrinkage of the left testicle.

The Board notes that an October 2007 rating decision also granted service connection for prostate cancer and awarded special monthly compensation (SMC) based on loss of use of a creative organ.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims. 

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

As noted above, the Veteran has been awarded SMC due to the loss of use of a creative organ, based on erectile dysfunction.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  The Board will not award additional compensation to duplicate that benefit.  Where disabilities overlap in their resulting physical impairment and effect on functioning, or where multiple diagnoses are assigned for the same disability, evaluation of the same overlapping disability under various diagnoses with multiple ratings is to be avoided.  38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  Accordingly, the Board may not award a disability rating based on loss of erectile power alone and this manifestation of the disability is compensated by the SMC based on the loss of use of a creative organ.

Under Diagnostic Code 7522 pertaining to deformity of the penis, a compensable evaluation requires a physical deformity of the penis.

The Veteran underwent a VA examination in November 2007.  The examiner noted that the Veteran had a normal penis and normal testicles examination.  

In an undated letter, an unidentified private physician noted that no abnormalities were noted prior to the Veteran's radical retro pubic prostatectomy in December 2006.  The physician concluded that the Veteran's current shrinkage of his left testicle and the significant shrinkage/deformation of his penis are likely the result of the post-surgery hormone therapy.  

A September 2008 scrotal ultrasound demonstrated hypogonadism.

As the Veteran has a new diagnosis of hypogonadism and the undated letter from an unidentified private physician indicated that a current penis deformity and hypogonadism were related to the Veteran's prostate removal surgery, the Board finds that another medical opinion is needed to fairly resolve the claims on appeal.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2010).  VA examination is needed to determine whether the Veteran's has a current penis deformity and atrophy of the testicles, and if so, whether they are related to the Veteran's service or his prostate cancer surgery.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for a VA examination to determine the existence, and if so, etiology of the claimed penis deformity and shrinking left testicle disabilities.  Based on a review of the record and an examination of the Veteran, the physician should offer an opinion as to whether the Veteran has a penis deformity and/or shrinking left testicle disability and if so, whether it is at least as likely as not (50 percent probability or greater) that the disability or disabilities is/are related to service or the Veteran's surgery and post-surgical therapy for service-connected prostate cancer.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A complete rationale for any opinion expressed should be provided.

3.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

